Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination, in the “Request for Continued Examination (RCE) – 1/20/2022”, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/202022 has been entered.
Response to Arguments
Applicant’s arguments, see pages 12-18 of Remarks, filed 12/16/2021, with respect to amended claim 10 (and therefore dependent claims 11-17), and amended claim 18 (and therefore dependent claims 19-20), and 30 (and therefore dependent 31-38) have been fully considered and are persuasive.  
Claims 1-9, 21-29 are being canceled by applicant. 
Reasons for Allowance
Claims 10-20, and 30-38 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why 
Regarding amended independent claim 10, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a memory device comprising: “a first conductor arranged on the second active area, wherein the first conductor is electrically connected to a word line; a second conductor arranged on the first selector gate, wherein the second conductor is electrically connected to a first selector line; a third conductor arranged on the second selector gate, wherein the third conductor is electrically connected to a second selector line; a fourth conductor arranged on the first active area, wherein the fourth conductor is between the first selector gate and the second selector gate, and the fourth conductor is electrically connected to a first source line; a fifth conductor arranged on the first active area, wherein the first floating gate and the first selector gate is between the fifth conductor and the fourth conductor, and the fifth conductor is coupled to a first bit line; and a sixth conductor arranged on the first active area, wherein the second floating gate and the second selector gate is between the sixth conductor and the fourth conductor, and the sixth conductor is coupled to a second bit line” in its entirety (the individual limitations may be found just not in combination with proper motivation), as recited in Claim 10. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

	Claims 11-17 are allowed as those inherit the allowable subject matter from claim 10.
Regarding the independent claim 18, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a method of manufacturing a memory device comprising: “forming a second conductor on the first selector gate, and electrically connecting the second conductor to a first selector line; 1- 6-TSMC REF: P20172441US00 forming a third conductor on the second selector gate, and electrically connecting the third conductor to a second selector line; forming a fourth conductor on the first active area and electrically connecting the fourth conductor to a first source line, wherein the fourth conductor is between the first selector gate and the second selector gate, and the fourth conductor overlaps the first axis; forming a fifth conductor on the first active area and electrically connecting the fifth conductor to a first bit line, wherein the first floating gate and the first selector gate is between the fifth conductor and the fourth conductor; and forming a sixth conductor on the first active area and electrically connecting the sixth conductor to a second bit line, wherein the second floating gate and the second selector gate is between the sixth conductor and the fourth conductor” in its entirety (the individual limitations may be found just not in combination with proper motivation), as recited in Claim 18. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 18, (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claim 18 is deemed patentable over the prior art.
	Claims 19-20 are allowed as those inherit the allowable subject matter from claim 18.

Regarding the independent claim 30, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a memory device comprising: “a first conductor arranged at an intersection of the first axis and the second axis on the second active area, wherein the first conductor is electrically connected to a word line; 1- 8 -TSMC REF: P20172441US00 a fourth conductor arranged on the first active area and overlapping the first axis from a top view, wherein the fourth conductor is between the first floating gate and the second floating gate, and the fourth conductor is electrically connected to a first source line; a fifth conductor arranged on the first active area, wherein the first floating gate is between the fifth conductor and the fourth conductor, and the fifth conductor is coupled to a first bit line; and a sixth conductor arranged on the first active area, wherein the second floating gate is between the sixth conductor and the fourth conductor, and the sixth conductor is coupled to a second bit line; wherein the first floating gate, the second floating gate, the third floating gate and the fourth floating gate overlaps the second active area” in its entirety (the individual limitations may be found just not in combination with proper motivation), as recited in Claim 30. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 30, (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claim 30 is deemed patentable over the prior art.
Claims 31-38 are allowed as those inherit the allowable subject matter from claim 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art

Kwon (US 2014/0293709 A1; hereinafter Kwon) discloses a memory device configuration that includes conductor and word lines. Kwon's word line is connected to the conductor on the selector gate. However, the word line of the instant case is not connected to the conductor on the selector gate. The conductor on the selector gate of the instant case is connected to the selector line. Moreover, the conductor connected to the source line of the instant case overlaps the first axis and is shared by the neighboring cells. But Kwon fails to disclose so. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Thomas can be reached on 5712721864664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898  

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        February 10, 2022